                                                                                 P              L     E      [ri\
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA u
                                                                                  f       MJG 2 8 2019
                                                                                                             w
                                             Richmond Division
                                                                                     CLERK, U.S. DISTRICT COURT
                                                                                           RICHMOND. VA

UNITED STATES OF AMERICA

V.                                                     Criminal No. 3;15CR83-HEH

DANTA OMAR ROBERTS,

       Petitioner.

                                   MEMORANDUM OPINION
                                (Granting 28 U.S.C. § 2255 Motion)

       Danta OmarRoberts ("Petitioner"), a federal inmate proceedingse, filed this

motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence. Petitioner

asserted that he was entitled relief on the following grounds:

        Claim 1            Petitioner failed to receive the effective assistance of counsel
                           because counsel failed to follow an appeal as directed. (ECF No. 29,
                           at 4.)'

        Claim 2            Petitioner failed to receive the effective assistance of counsel
                           because counsel failed to advise him that by pleading guilty he and
                           his immediate family would be rendered ineligible to receive federal
                           benefits. (Id. at 5.)

        Claim 3            Petitioner failed to receive the effective assistance of counsel
                           because counsel failed to advance a viable challenge to Petitioner's
                           Career Offender enhancement under the Sentencing Guidelines
                           ("USSG"). (Id. at 6.)

By Memorandum Opinion and Order entered on May 15, 2019, the Court dismissed

Claims 2 and 3 and set Claim 1 for an evidentiary hearing. (ECF Nos. 46, 47.)




        ' The Court employsthe paginationassigned by the CM/ECFdocketingsystem to all
citations in the record.
